Case: 15-51044      Document: 00513755127         Page: 1    Date Filed: 11/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 15-51044                           FILED
                                  Summary Calendar                 November 10, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TIMOTHY D. JACKSON, also known as Timothy Jackson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CR-475-5


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Timothy D. Jackson, federal prisoner # 18342-280, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction
based on retroactive Amendment 782 to U.S.S.G. § 2D1.1. The Supreme Court
has prescribed a two-step inquiry for a district court that is considering a
§ 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817, 826 (2010). The
court must first determine whether a prisoner is eligible for a reduction as set


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51044      Document: 00513755127    Page: 2   Date Filed: 11/10/2016


                                  No. 15-51044

forth in U.S.S.G. § 1B1.10(a). Id. If he is eligible, then the district court must
“consider any applicable [18 U.S.C.] § 3553(a) factors and determine whether,
in its discretion,” any reduction is warranted under the particular facts of the
case. Id. at 827. We review the decision whether to reduce a sentence under
§ 3582(c)(2) for an abuse of discretion. United States v. Henderson, 636 F.3d
713, 717 (5th Cir. 2011).
      The district court implicitly found Jackson eligible for the reduction but
determined that a reduction was unwarranted due to his inadequately
represented criminal history, the need to protect the public, and the need to
provide adequate deterrence. Jackson contends that this was an abuse of
discretion, urging that the court gave excessive weight to factors that did not
justify denial and inadequate weight to factors supporting a reduction,
including his post-sentencing rehabilitative efforts.
      The record reflects that the district court considered Jackson’s motion as
a whole, gave specific reasons for its denial, and referenced the relevant
§ 3553(a) factors. Jackson thus cannot show an abuse of discretion on the
district court’s part. See Henderson, 636 F.3d at 717; United States v. Evans,
587 F.3d 667, 673 (5th Cir. 2009); United States v. Whitebird, 55 F.3d 1007,
1010 (5th Cir. 1995).
      AFFIRMED.




                                        2